Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 26, 2019

                                     No. 04-19-00354-CV

CUMBERLAND SURGICAL HOSPITAL OF SAN ANTONIO, LLC; PSN AFFILIATES,
                   LLC- NORTH LOOP SERIES,
                           Appellants

                                               v.

                                  CCA FINANCIAL, LLC,
                                        Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03676
                     The Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by July 17, 2019. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. See TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court